DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-Amendment of 8/23/2019 and 1/5/2020 and the amendment of 12/20/2021
The present office action is made in response to the Pre-amendments of 8/23/2019 and 1/5/2020, and the amendment of 12/20/2021
In the pre-amendment of 8/23/2019, applicant has made changes to the abstract, the drawings, and the specification.
A) Regarding to the drawings, applicant has submitted a set of four replacement sheets contained corrected figures 1-3 and 8, and one new sheet contained figure 13; and
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up showing the changes to the specification and a statement that the substitute specification does not contain any new matter.
In the pre-amendment of 1/5/2020, applicant has amended claims 1, 3-4, 6-7, 9, 12, 14-16, 18 and 21-22, and canceled claims 10-11, 19-20 and 23-25. There is not any claim being added into the application. As amended, the pending claims are claims 1-9, 12-18 and 21-22. It is noted that there is not any change to the drawings and the specification being provided in the pre-amendment of 1/5/2020.
In the amendment of 12/20/2021, applicant has submitted a substitute abstract, a substitute specification with its marked-up showing the changes to the specification and a list of claims, and provided arguments regarding to the objection to the substitute specification set 
A review of the pre-amendments filed by applicant on 8/23/2019 and 1/5/2020 and the amendment of 12/20/2021 has yielded the following conclusions:
A) Regarding to the drawings submitted in the pre-amendment of 8/23/2019, the four replacement sheets contained corrected figures 1-3 and 8, and one new sheet contained figure 13 have been entered;
B) Regarding to the abstract and the substitute specification, applicant’s arguments provided in the amendment of 12/20/2021 have been fully considered and are persuasive, thus the substitute abstract filed in the amendment of 12/20/2021 and the substitute specification filed on 8/23/2020 have been entered. The substitute specification filed in the amendment of 12/20/2021 has not been entered. The reason for not entering the substitute specification filed by applicant on 12/20/2021 is based on the omission of a statement that the substitute specification filed on 12/20/2021 does not contain any new matter as required by rule 37 CFR 1.125; and
C) Regarding to the claims, the amendments to the claims and the list of claims as provided in the pre-amendment of 1/5/2020 have been entered. The list of claims as provided in the amendment of 12/20/2021 has not been entered. Applicant should note that the list of claims as provided in the amendment of 12/20/2021 does not contain the changes to the claims as provided in the pre-amendment of 1/5/2020.
Election/Restrictions
7.	In response to the Election/Restriction mailed to applicant ton 10/18/2021, applicant has made an election with traverse of Species (II) in the reply filed on 12/20/2021.  The traversal is on the ground(s) that the two Species have the same technical features and the claims define a contribution over the prior art. Applicant has also provided the difference between the claimed slide and conventional slide, see amendment of 12/20/2021, page 3.  This is not found persuasive because of the following reasons.
First, the present U.S. application is a Continuation of the U.S. application serial No. 15/123,370. While the U.S. application serial No. 15/123,370 was a National Phase Under 35 USC 371 but the present application is not a National Phase Under 35 USC 371, thus the requirement of an Election/Restriction for the present U.S. application follows the U.S. practice, not the PCT practice; and
Second, the Election/Restriction as set forth in the office action of 10/18/2021 provided sufficient reasons to show the differences between the claims of the two Species
The requirement is still deemed proper and is therefore made FINAL.
8.	As a result of applicant’s election and the examiner’s response as provided above, claims 4-5, 12-18 and 21-22 are examined in the present office action, and claims 1-3 and 6-9 have been withdrawn from further consideration as being directed to a non-elected species. Applicant should note that the non-elected claims 1-3 and 6-9 will be rejoined if the generic claim 16 is later found as an allowable claim, and claim 1 has all allowable features of the generic claim 16.
Priority
9.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/123,370, filed on 9/2/2016.
Drawings
10.	The four replacement sheets contained corrected figures 1-3 and 8, and one new sheet contained figure 13 as filed by applicant on 8/23/2019 were received. 
11.	As a result of the changes to the drawings, the application now contains a total of thirteen sheets of figures 1-13 which includes four sheets of figures 1-3 and 8 as filed on 8/23/2019, eight sheets of figures 4-7 and 9-12 as originally filed on 8/23/2019 and one new sheet contained figure 13 as filed on 8/23/2019. The mentioned thirteen sheets of figures 1-13 are objected by the examiner for the following reasons.
12.	The drawings are objected to because of the following reasons:
a) the element numbered as “20”, “54” and “84” shown in 1, 8 and 12-13 and the name of such element provided in the specification, in particular, in paragraphs [25] and [79] are confused. In particular, while the element numbered as “20”, “54’ and “84” appeared as a user/viewer eye; however, in paragraphs [25] and [79], the element numbered as “20” and “54” is named as --objective lens--.  A suitable amendment or an explanation is required; 
b) It is unclear why applicant provides/uses two arrows to refer to an aperture (32) of the base (30) in figure 5 while applicant provides/uses only one arrow to refer to the aperture in each of figures 2 and 4. A suitable amendment or an explanation is required; and
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
13.	The substitute abstract filed on 12/20/2021 and the specification filed on 8/23/2019 have been entered.

15.	The disclosure is objected to because of the following informalities: a) Paragraph [01]: applicant needs update the status of the copending application serial number 15/123,370, and b) Paragraph [89]: on lines 2-3 of the paragraph, what does applicant mean by “Here, the sample is viewed (84)”? Appropriate correction is required.
Claim Objections
16.	Claims 4 and 15-16 are objected to for the following reasons.
a) Claim 4 is objected to because of the inconsistence of the claimed language. In particular, applicant has used both terms “the” and “said” to refer to an item/component which is previously recited in the claim. For example, applicant has used term of “said” for a body/base, see the claim on lines 2 and 7, and applicant has also used the term of “the” for a surface/sample, see the claim on lines 3, 4 and 7. 
It is also suggested that the terms thereof “sample-receiving” appeared on line 3 be changed to --sample receiving--, see the claim on line 2. Appropriate correction is required.
b) Claim 15 is objected to because of the inconsistence of the claimed language. In particular, applicant has used both terms “the” and “said” to refer to an item/component which is previously recited in the claim. For example, applicant has used both terms of “said” for a body, see the claim on lines 3 and 4, applicant has used both terms of “said” for a surface, see the claim on lines 5-6.

Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 14-15, 18 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,   as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide support for the feature that the attenuated surface is in the range of 0.05 to 0.25 mm in thickness as recited in the 
b) Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,   as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
b1) The disclosure does not provide support for the feature that the coverslip is an integral part of the microscope slide as recited in the feature thereof “the coverslip … microscope slide” (line 2). Applicant is respectfully invited to review the specification in paragraph [80] which discloses a structural relationship between the coverslip and the (base of) the microscope slide; and
b2) the disclosure does not provide support for a microscope slide having a base or an attenuated surface and two surfaces, and an aperture wherein the coverslip covers the aperture as claimed in the feature thereof “said body … said aperture” (see claim 12 on lines 3-5 and claim 15 on lines 3-6).
c) Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,   as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide support for the feature that the attenuated surface is less than 0.25 mm thick as recited in the claim. Applicant is 
d) Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,   as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide support for the feature that the tissue sample is located both in a surface of a coverslip/attenuated surface and in an aperture/well as claimed.
19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 5, 12-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) The feature thereof “the microscope slide having … histological or cytological sample” (lines 1-4) is unclear. How can a (first) surface have a base and another surface as 
a2) the claim is indefinite because the feature thereof “the tissue” (line 4) lacks a proper antecedent basis.
b) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
b1) the arrangement of the stage, the microscope slide and the optical transparent attenuated or coverslip or base as recited in the feature thereof “the stage supports … or base” (lines 2-3) is unclear. It is unclear if the stage supports the microscope slide wherein the microscope slide having an optically transparent attenuated or coverslip or base OR if the stage supports the microscope slide with an optically transparent attenuated or coverslip or base which means there is an optically transparent attenuated or coverslip or base being used by the stage to support the microscope slide. An amendment to the claimed language or a clarification is required.
b2) it is unclear how the sample of tissue is hold or kept in contact with the surface facing the stage as recited in the feature thereof “the surface facing … examination”. Applicant is respectfully invited to review the disclosure in which it discloses the use of a sealant/mountant layer for keeping the sample in contact with a surface of the slide, see also 
c) Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
c1) the feature thereof “the attenuated/thinned area” (line 2) lacks a proper antecedent basis. Applicant should note that the base claim 12 recites an attenuated surface, not an “attenuated/thinned area”, see claim 12 on line 3;
c2) the claim is indefinite because it is unclear the structure of the microscope having a base or an attenuated surface and two surfaces, see claim 12 on lines 3-5 and claim 15 on line 2 and a microscope slide having two surfaces and an aperture wherein the coverslip covers the aperture as claimed in the feature thereof “said body … said aperture” (claim 15 on lines 3-6).
d) Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
d1) the feature thereof “a surface of the attenuated surface” (line 3) is unclear? What does applicant mean by the mentioned feature? In other words, what is “ a surface” of a surface?
d2) it is unclear how the sample of tissue is hold or kept in contact with the surface facing the stage as recited in the feature thereof “putting the tissue sample … microscope” (lines 3-5). Applicant is respectfully invited to review the disclosure in which it discloses the use of a sealant/mountant layer for keeping the sample in contact with a surface of the slide, see also figs. 8 and 13. Applicant should further note that the claim recites a contact of the sample with the surface. The claim does not recite that the sample is fixed/secured to the surface;

d4) the feature thereof “the attenuated surface or base forms …slide” (lines 13-14) is unclear. How can “a base” forms part of a surface?
e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23.	Claim 4, as best as understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aerojet-General Corporation (GB reference No. 1 235 587, hereafter, GB ‘587).
GB ‘587 discloses a microscope slide (10) disposed in a stage (44) of a non-inverse microscope (40) having an objective lens (46) which objective lens faces to the stage (44). See columns 5-6 and fig. 5. 

a) the microscope slide comprises a substantially flat elongated body (12) having a first (or lower) surface (14) and a second (or upper) surface (16) spaced from the first (or lower) surface (14) wherein the first (or lower) surface (14) being attenuated, see the recess portion (18) with counterbores (22);	
b) a glass coverslip (26) which is fixedly mounted to the counterbores (22) of the recess (18) of the first (or lower) surface (14) by a bonding agent (24) wherein the coverslip comprises a first (or lower) surface (28) and a second (or upper) surface (30);
c) a specimen (60) is placed on the first (or lower) surface (28) of the coverslip.
Since the coverslip (26) is bonded to the flat body (12) of the microscope slide (10) then the microscope slide (10) comprises the following features:
First, the second (or upper) surface (16) of the flat body (12) acts as a substantially flat optically transparent viewing surface, and the first (or lower) surface (14) of the flat body (12) acts as a sample receiving surface, i.e., a surface which receives the coverslip (26) which is in turn supports the specimen (60); and 
Second, the coverslip (26) is bonded to the first (or lower) surface (14) of the flat body which first (or lower) surface acts as a sample receiving surface then the coverslip (26) acts as a transparent flat base for supporting the specimen (60) wherein the specimen is viewed through the coverslip/transparent flat base (26) and the viewing surface (16) of the flat body (12) of the microscope slide (10). See column 5 and figs. 5 and 6.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
24.	Claim 5, as best as understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eastman et al (US Patent No. 6,411,434).
Eastman et al discloses a cassette for retaining a specimen of surgically exposed tissue from a patient in an orientation that facilitates optical sectioning of the tissue by a confocal microscope, see column 1. The cassette as described in columns 6-11 and shown in figs 1-3, 6-7, 11 and 14 comprises the following features:
a) a flat elongated body (12) having a first surface (12a) spaced from a second surface (12b) wherein the first surface (12a) being attenuated;
b) a transparent window (16) is fixedly mounted to the first surface (12a) via an adhesive having a first surface (16a) and a second surface (16b);
c) a specimen (13) is placed on the second surface (16b) of the window;
d) a coverslip (26) being used to cover the opening (18) defined by the second surface (12b) of the body (12);

Since the window (16) is bonded to the flat body (12) of the microscope slide then the microscope slide comprises the following features:
First, the second surface (12b) of the flat body (12) acts as a substantially flat optically transparent viewing surface, and the first surface (12a) of the flat body (12) acts as a sample receiving surface, i.e., a surface which receives the window (16) which is in turn supports the specimen (13); and 
Second, the window (16) is bonded to the first surface (12a) of the flat body which first surface acts as a sample receiving surface then the window (16) acts as a transparent flat base for supporting the specimen (13).
Regarding to the feature that the sample is a histological or cytological sample, the specimen (13) to be supported/contact with the window (16) can be a tissue of a histological animal/rock/material.
25.	Claims 12-15, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aerojet-General Corporation (GB reference No. 1 235 587, hereafter, GB ‘587).
GB ‘587 discloses a microscope for viewing a specimen located on microscope slide disposed in a stage via an objective lens.
a) Regarding to the features of present claims 12 and 15, the microscope comprises the following features:

a2) the microscope slide comprises a substantially flat elongated body (12) having a first (or lower) surface (14) facing to the stage and a second (or upper) surface (16) facing to the objective lens and spaced from the first (or lower) surface (14) wherein the first (or lower) surface (14) being attenuated, see the recess portion (18) with counterbores (22);
a3) the flat elongated body (12) defines an aperture through the body which aperture extending between the first (or lower) surface (14) and the second (or upper) surface (16);	
a4) a glass coverslip (26) which is fixedly mounted to the counterbores (22) of the recess (18) of the first (or lower) surface (14) by a bonding agent (24) wherein the coverslip comprises a first (or lower) surface (28) and a second (or upper) surface (30). Since the coverslip (26) is bonded to the flat body (12) of the microscope slide (10) then the coverslip is an integral part of the microscope slide (10);
a5) a specimen (60) is placed on the first (or lower) surface (28) of the coverslip which first (or lower) surface facing to the stage (44), see fig. 6.
b) Regarding to the feature recited in present claim 13, the specimen (60) to be supported/contact with the coverslip (26) can be a tissue of a histological animal/rock/material.
c) Regarding to the feature recited in present claim 14, it is noted that the coverslip (26) has a thickness in a range of 0.15 to 0.20 mm, see column 5, which range is inside the range as claimed.
Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claims 16-18, 21 and 22, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Aerojet-General Corporation (GB reference No. 1 235 587, hereafter, GB ‘587).
GB ‘587 discloses a microscope for viewing a specimen located on microscope slide disposed in a stage via an objective lens.
a) Regarding to the features related to the non-inverted microscope and a microscope slide as recited in the present claims 16 and 18, the microscope comprises the following features:
a1) a non-inverse microscope (40) having an objective lens (46) and a stage (44) wherein the  objective lens faces to the stage (44) and the stage supports a microscope slide (10). See columns 5-6 and fig. 5;
a2) the microscope slide comprises a substantially flat elongated body (12) having a first (or lower) surface (14) and a second (or upper) surface (16) spaced from the first (or lower) surface (14) wherein the first (or lower) surface (14) being attenuated, see the recess portion (18) with counterbores (22);	

a4) a specimen (60) is placed on the first (or lower) surface (28) of the coverslip.
Since the coverslip (26) is bonded to the flat body (12) of the microscope slide (10) then the microscope slide (10) comprises the following features:
First, the second (or upper) surface (16) of the flat body (12) acts as a substantially flat optically transparent viewing surface, and the first (or lower) surface (14) of the flat body (12) acts as a sample receiving surface, i.e., a surface which receives the coverslip (26) which is in turn supports the specimen (60); and 
Second, the coverslip (26) is bonded to the first (or lower) surface (14) of the flat body which first (or lower) surface acts as a sample receiving surface then the coverslip (26) acts as a transparent flat base for supporting the specimen (60) wherein the specimen is viewed through the coverslip/transparent flat base (26) and the viewing surface (16) of the flat body (12) of the microscope slide (10). See column 5 and figs. 5 and 6.
Regarding to the recitation that the sample is for histological or cytological examination or the microscope slide is for histological or cytological use, such a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the microscope slide as provided by GB ‘587 has the similar structure as that 
b) Regarding to the feature recited in present claim 17, the specimen (60) to be supported/contact with the coverslip (26) can be a tissue of a histological animal/rock/material.
c) Regarding to the feature recited in present claim 18, it is noted that the coverslip (26) has a thickness in a range of 0.15 to 0.20 mm, see column 5, which range is less than 0.25 mm as claimed.
The only feature missing from the microscope for viewing the sample as provided by the Gb ‘587 is that the GB ‘587 does not disclose a method comprises the steps of “providing an optically transparent … a non-inverted microscope” as recited in present claim 16, on lines 2-5. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to set forth a set of steps for lacing the microscope slide (10) on the stage (44) of the non-inverted microscope (40) for viewing the sample (60) located/kept in contact with a surface of the coverslip (26) for the purpose of examination the sample (60). 
In particular, one skilled in the art when utilizing the microscope provided by the Gb ‘587 will follow the following steps:
First, prepare a slide having a flat elongated body (12) with two surfaces in which one surface has an attenuated surface, i.e., surface (14);
Second, bonding a coverslip (26) into the recess or the attenuated surface (14) of the body (12) by using a bonding agent (24) to make the coverslip as an integral part of the slide (10);

Fourth, inverting the microscope slide and placing the microscope slide on the stage so that the surface of the coverslip contained or to which the specimen is in contact faces the stage of the microscope.
The support for the mentioned steps have supports from the arrangement of the slide (10) on the stage (44) of the microscope (40) as disclosed in columns 5-6 and figs. 1-2 and 5-6.
Regarding to the feature related to a stain or sealant as recited in the present claim 21 or  22, it is noted that the immersion fluid (64) placed between the specimen (60) and the coverslip (26) acts as a stain/sealant to stain/seal and protect the specimen. Applicant should note that the claim does not recites any specific feature for the so-called “stain”/“sealant”.
Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
29.	The US Patent No. 3,770,477 is cited as of interest in that it discloses a microscope slide having a glass substrate and a metal coating formed on a surface of the glass substrate.
30.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872